                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GLORIA A. CHAVEZ,                                Case No.18-cv-05683-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: CROSS MOTIONS FOR
                                                 v.                                         SUMMARY JUDGMENT
                                   9

                                  10       NANCY A. BERRYHILL,                              Re: Dkt. Nos. 18 & 19
                                                        Defendant.
                                  11

                                  12          Plaintiff Gloria Chavez seeks social security benefits for a combination of mental and
Northern District of California
 United States District Court




                                  13   physical impairments, including back problems and posttraumatic stress disorder (“PTSD”).

                                  14   (Administrative Record (“AR”) 239.) Before the Court are Plaintiff’s and Defendant’s motions

                                  15   for summary judgment.1 (Dkt. Nos. 18 & 19.) Because the decision of the Administrative Law

                                  16   Judge (“ALJ”) to deny benefits is supported by substantial evidence and otherwise free of legal

                                  17   error, the Court DENIES Plaintiff’s motion, and GRANTS Defendant’s cross-motion.

                                  18                                          LEGAL STANDARD

                                  19          A claimant is considered “disabled” under the Social Security Act if she meets two

                                  20   requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                  21   First, the claimant must demonstrate “an inability to engage in any substantial gainful activity by

                                  22   reason of any medically determinable physical or mental impairment which can be expected to

                                  23   result in death or which has lasted or can be expected to last for a continuous period of not less

                                  24   than 12 months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be

                                  25   severe enough that she is unable to do her previous work and cannot, based on her age, education,

                                  26   and work experience “engage in any other kind of substantial gainful work which exists in the

                                  27
                                       1
                                  28    Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6 & 12.)
                                   1   national economy.” 42 U.S.C. § 423(d)(2)(A). To determine whether a claimant is disabled, an

                                   2   ALJ is required to employ a five-step sequential analysis, examining: (1) whether the claimant is

                                   3   “doing substantial gainful activity”; (2) whether the claimant has a “severe medically determinable

                                   4   physical or mental impairment” or combination of impairments that has lasted for more than 12

                                   5   months; (3) whether the impairment “meets or equals” one of the listings in the regulations; (4)

                                   6   whether, given the claimant’s “residual functional capacity,” the claimant can still do her “past

                                   7   relevant work”; and (5) whether the claimant “can make an adjustment to other work.” Molina v.

                                   8   Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012); see also 20 C.F.R. §§ 404.1520(a), 416.920(a).

                                   9                                      PROCEDURAL HISTORY

                                  10          Plaintiff filed applications for Title II and Title XVI Social Security Disability Benefits in

                                  11   January 2015. (AR 106, 134, 214-23.) Both applications were denied, and Plaintiff’s subsequent

                                  12   request for reconsideration was also denied. (AR 136-41, 147-53.) Plaintiff then requested an
Northern District of California
 United States District Court




                                  13   administrative hearing before an ALJ, which was held in May 2017. (AR 37.) In September

                                  14   2017, the ALJ issued a decision denying Plaintiff’s application, (AR 15-31), after which Plaintiff

                                  15   requested review by the Appeals Council. The Appeals Council denied Plaintiff’s request. (AR 1-

                                  16   3.) On September 17, 2018, Plaintiff filed this action for judicial review pursuant to 42 USC §§

                                  17   405(g) and 1383(c)(3). (Dkt. No. 1.)

                                  18                                    ADMINISTRATIVE RECORD

                                  19          Plaintiff was born on July 1, 1963. (AR 41.) She resides in Modesto, CA. (AR 74.)

                                  20   Plaintiff’s application alleges that she has been unable to work since February 1, 2014 because of

                                  21   physical and mental impairments. (AR 74, 106, 134, 214-23.)

                                  22   I.     Medical History

                                  23          A. Diagnoses

                                  24          Plaintiff’s function report submitted in conjunction with her benefits application reports a

                                  25   diagnosis of “mild arthritis in [her] lower back” in February 2013. (AR 275.) Plaintiff also

                                  26   reports diagnoses of PTSD in February 2013 and October 2014. (AR 276.) An August 2014

                                  27   discharge summary from Stanislaus County Behavioral Health & Recovery Services lists active

                                  28   diagnoses of “depressive disorder” and “alcohol dependence.” (AR 330.) Licensed Clinical
                                                                                         2
                                   1   Social Worker Sandra L. Perez conducted an individual psychotherapy evaluation of Plaintiff in

                                   2   February 2015 and diagnosed her with anxiety disorder, alcohol dependence, posttraumatic stress

                                   3   disorder, and depression. (AR 356.) In August 2015, Plaintiff’s treating physician Dr. Zaina El-

                                   4   Isa examined Plaintiff and diagnosed her with chronic pain disorder, right knee pain, degenerative

                                   5   lumbar disc disease, and lumbar scoliosis. (AR 381.) Associate Clinical Social Worker Nicholas

                                   6   B. Egger conducted a mental evaluation of Plaintiff in August 2015, and diagnosed her with

                                   7   PTSD, depression, and alcohol abuse. (AR 389.)

                                   8           B.     Medical Evaluations

                                   9                  1.      Treating Nurse Practitioner Elizabeth Azwell, FNP

                                  10           In April 2017, Plaintiff’s treating Nurse Practitioner Elizabeth Raines Azwell completed a

                                  11   Residual Functional Capacity (“RFC”) Questionnaire. (AR 501.) The questionnaire included

                                  12   diagnoses of degenerative joint disease of the left hip, cervical lumbar spine degenerative disc
Northern District of California
 United States District Court




                                  13   disease, as well as arthritis and instability in both knees. (Id.) As for work-related limitations,

                                  14   Ms. Azwell opined that since February 2013 Plaintiff: can “sit and stand/walk” for a total of less

                                  15   than 2 hours in an 8-hour working day; needs to shift positions at will from sitting to walking, and

                                  16   her legs should be elevated if she sits for prolonged periods; must take unscheduled breaks every

                                  17   10-15 minutes; requires a can or assistive device to ambulate; can rarely lift less than 10 pounds;

                                  18   can rarely look down or turn her head; can occasionally twist but never stoop, bend, crouch, climb

                                  19   ladders, and rarely climb stairs. (AR 502-03.) Ms. Azwell opined that Plaintiff would likely be

                                  20   absent from work “[m]ore than four days per month.” (AR 503.)

                                  21           As for Plaintiff’s mental condition, Ms. Azwell opined that Plaintiff is incapable of taking

                                  22   on even “low stress” jobs, and that any level of stress causes Plaintiff to experience mental

                                  23   paralysis. (AR 501.) Ms. Azwell noted that Plaintiff constantly experiences pain or other

                                  24   symptoms that interfere with the attention and concentration needed to perform simple work tasks.

                                  25   (Id.)

                                  26                  2.      Consultative Examining Physician Dale Van Kirk

                                  27           On September 23, 2015, Dr. Dale Van Kirk, conducted an orthopedic examination in

                                  28   conjunction with Plaintiff’s application for benefits. (AR 408.) Plaintiff self-reported that she can
                                                                                          3
                                   1   stand or walk for around 50 minutes and that “[s]itting is not a problem.” (Id.) Plaintiff also

                                   2   reported that she stopped working in January 2014 “because she had a motor vehicle accident and

                                   3   lost her driver’s license,” and was not currently working due to her “chronic back pain.” (Id.)

                                   4          On examination, Dr. Van Kirk noted that Plaintiff could sit comfortably, walk around the

                                   5   room, get on and off the examination table without difficulty, did not limp, and had a full range of

                                   6   motion without pain or difficulty in all but her dorsolumbar spine. (AR 409.) Dr. Van Kirk

                                   7   diagnosed Plaintiff with “[c]hronic lumbosacral musculogligamentous strain/sprain likely

                                   8   associated with degenerative disc disease.” (AR 410.) As for work-related limitations, Dr. Van

                                   9   Kirk reported that Plaintiff: could stand and/or walk for a total of six hours during an eight-hour

                                  10   workday; was “limited to only occasional postural activities . . . because of chronic back pain”;

                                  11   had no limitations sitting; did not require assistive devices; could lift and frequently carry 10

                                  12   pounds; and had no manipulative limitations. (Id.)
Northern District of California
 United States District Court




                                  13                  3.      Consultative Examining Psychologist David Pingitore

                                  14          In September 2015, Plaintiff was referred to Psychologist David Pingitore for an

                                  15   examination as part of her application for Social Security disability benefits. (AR 402.) Dr.

                                  16   Pingitore noted that Plaintiff last worked “as an in-home health care service person” until she was

                                  17   terminated in 2014 “due to her DUI.” (AR 403.) On examination, Dr. Pingitore found that

                                  18   Plaintiff appeared “[s]lightly depressed” but did not suffer from communication difficulties. (Id.)

                                  19   Dr. Pingitore also noted that Plaintiff had full range of affect, could maintain concentration during

                                  20   the interview, and possessed adequate deductive reasoning skills. (Id.) Dr. Pingitore found,

                                  21   however, that Plaintiff had difficulty performing division and subtraction, limited awareness of

                                  22   “social norms and judgment,” and could not interpret proverbs. (Id.)

                                  23          Under the category DMS-V DIAGNOSIS, Dr. Pingitore reported: “Alcohol Abuse in self-

                                  24   reported full remission; Depression, NOS.; Rule out Post Traumatic Stress Disorder.” (AR 404.)

                                  25   Dr. Pingitore concluded that “[b]ased on [the] mental status exam, results obtained, self-reported

                                  26   history and behavior and attitude during [the] examination[,] there is little objective evidence that

                                  27   the claimant is unable to engage in substantial employment by reasons of mental disorder.” (Id.)

                                  28                  4.      Non-Examining State Agency Physicians
                                                                                          4
                                   1          Non-examining state agency physicians reviewed Plaintiff’s medical records and

                                   2   concluded that while Plaintiff’s impairments cause some limitations on her ability to perform work

                                   3   activities, those “conditions are not severe enough to keep [Plaintiff] from working.” (AR 74-89.)

                                   4          C.      Third-Party Function Report

                                   5          Jacqueline Chavez, Plaintiff’s daughter, completed a third-party function report in June

                                   6   2015 describing Plaintiff’s limitations. (AR 247-255.) Ms. Chavez reported that she sees Plaintiff

                                   7   “almost everyday” and that they “hang out,” shop, and go on trips together. (AR 247.) Ms.

                                   8   Chavez noted that Plaintiff’s daily tasks include attending to her personal hygiene, preparing

                                   9   meals, cleaning, laundry, grocery shopping, and sitting and resting. (AR 248.) Ms. Chavez

                                  10   reported that Plaintiff cannot lift more than 10 pounds, experiences pain when walking up and

                                  11   down stairs, has difficulty sleeping due to pain, and has difficulty being around crowds due to

                                  12   anxiety and depression. (AR 247-48.) In addition, Ms. Chavez noted that Plaintiff can walk only
Northern District of California
 United States District Court




                                  13   30 yards, after which Plaintiff needs to rest for 15-20 minutes before being able to walk again.

                                  14   (AR 252.)

                                  15   II.    ALJ Hearing

                                  16          On May 5, 2017, Plaintiff appeared with her representative at her scheduled hearing before

                                  17   ALJ Sheila Walters in Stockton, California. (AR 37.) Plaintiff, Vocational Expert (“VE”) Mr.

                                  18   Hughes, and third party Mark Kolber testified at the hearing. (Id.)

                                  19          A. Plaintiff’s Testimony

                                  20          Plaintiff reported that she worked as a Customer Service Representative in 2002, as an

                                  21   Accounts Payable Clerk in 2007, provided in-home Child Care in 2009, and was an In-Home

                                  22   Elder Caretaker in 2013. (AR 46-50.) In response to the ALJ’s question regarding why Plaintiff

                                  23   felt she was unable to work, Plaintiff stated:

                                  24                  [M]y neck, the back of my neck hurts and then the sides and then it
                                                      spreads to my shoulders and my upper back, then down my back and
                                  25                  then my lower back. My lower back is the worst then it’s to my left
                                                      hip all the way down my legs and my right knee because my right
                                  26                  knee I’ve been falling on my right knee a lot.
                                  27   (AR 51.) Plaintiff asserted that she “could walk for a block and then half way that’s when

                                  28   my hip starts hurting.” (AR 54.) When asked by the ALJ how long Plaintiff could walk
                                                                                        5
                                   1   uninterrupted, she answered “five to 10 minutes.” (AR 55.) Plaintiff also stated that she

                                   2   could sit uninterrupted for “five to 10 minutes.” (AR 56.) The ALJ asked Plaintiff whether

                                   3   she could work at “a job where [she] could sit whenever [she] wants to and stand whenever

                                   4   [she] wants to but [she’d]have to work eight hours a day, five days a week.” (AR 61.)

                                   5   Plaintiff responded, “I don’t believe I can.” (Id.)

                                   6          Plaintiff reported being a victim of domestic violence, stating that she sustained “great

                                   7   bodily harm” and that episodes of past domestic violence are the source of Plaintiff’s anxiety and

                                   8   depression. (AR 61-62.) Plaintiff also disputed the findings of the consultative examiner, Dr. Van

                                   9   Kirk. (AR 62.) The ALJ asked about Dr. Van Kirk’s determination that Plaintiff “could sit

                                  10   without limitation and stand . . . for about six hours out of an eight hour day.” (Id.) Plaintiff

                                  11   contested that finding, stating that the appointment lasted “three to five minutes” and Dr. Van Kirk

                                  12   did not ask Plaintiff any questions. (Id.) Plaintiff also testified that neither Dr. Van Kirk nor a
Northern District of California
 United States District Court




                                  13   nurse performed any range of motion tests during the examination. (AR 62-63.)

                                  14          B. Mr. Kolber’s Testimony

                                  15          Mr. Kolber testified that he has lived with Plaintiff for two years and that he spends

                                  16   mornings with Plaintiff before he goes to work. (AR 71.) Mr. Kolber “observed that [Plaintiff]

                                  17   just really just has a hard time getting around. She can’t stand for more than maybe five or 10

                                  18   minutes at a time. She can’t sit for more than five or 10 minutes at a time.” (AR 71-72.) Mr.

                                  19   Kolber further testified that Plaintiff “tries to clean” but “struggles to take care of a one-bedroom

                                  20   apartment” and “[h]er daughter has to come over and help sometimes.” (AR 72.)

                                  21          C. Vocational Expert’s Testimony

                                  22          The VE testified that a hypothetical person who could “sit for six hours of an eight hour

                                  23   work day” and is limited to “simple, repetitive tasks,” frequent “climbing of ramps and stairs” and

                                  24   “frequent balancing, stooping, kneeling, crouching and crawling,” but “precluded from climbing

                                  25   ladders, ropes and scaffolds” could perform Plaintiff’s past relevant work as a check cashier, a

                                  26   cashier II, and an accounting clerk as described in the DOT. (AR 65-67.) Plaintiff’s counsel

                                  27   asked the VE whether a hypothetical person could perform the jobs mentioned if the person had

                                  28   to: “take an unscheduled break . . . every hour for 15 minutes”; elevate her legs “about 20 percent
                                                                                          6
                                   1   of the work day”; and be “absent more than four days a month.” (AR 69.) The VE responded

                                   2   “no,” stating that such accommodations were “not consistent with competitive employment.” (Id.)

                                   3   III.   ALJ’s Decision

                                   4          On August September 13, 2017, the ALJ issued a written decision denying Plaintiff’s

                                   5   application and finding that Plaintiff was not disabled within the meaning of the Social Security

                                   6   Act based on the testimony, evidence, and the Social Security Administration’s five-step

                                   7   sequential evaluation process for determining disability. (AR 16.)

                                   8          At step one, the ALJ concluded that Plaintiff had not engaged in substantial gainful activity

                                   9   since February 1, 2014, the alleged onset date, through her date of last insured of December 31,

                                  10   2016. (AR 17.)

                                  11          At step two, the ALJ concluded that the objective medical evidence indicated that

                                  12   Plaintiff’s degenerative disc disease of the lumbar and cervical spine; scoliosis of the thoracic
Northern District of California
 United States District Court




                                  13   spine; mild degenerative joint disease of the sacroiliac joints; cirrhosis; degenerative joint disease

                                  14   of the knees; chronic pain syndrome, and mental impairments variously diagnosed as PTSD,

                                  15   depression, general anxiety disorder, alcohol abuse, and opioid dependence constitute “severe

                                  16   impairments.” (AR 18 (citing 20 C.F.R. 404.1520(c), 416.920(c)).) The ALJ further determined

                                  17   that Plaintiff’s hand-related pain was non-severe based on treatment records demonstrating that

                                  18   “the claimant’s hand pain is only documented a single time, which is not generally suggestive of a

                                  19   limiting condition.” (AR 18.) In addition, the ALJ determined that Plaintiff’s rheumatoid arthritis

                                  20   was non-severe because it “is not a condition that is generally diagnosed through observation or

                                  21   subjective complaints alone.” (Id.)

                                  22          At the third step, the ALJ concluded that “[t]he claimant does not have an impairment or

                                  23   combination of impairments that meets or medically equals the severity of one of the listed

                                  24   impairments in 20 CFR Part 404, Subpart P, Appendix 1. (AR 19 (citing 20 CFR 404.1520(d),

                                  25   404.1525, 404.1526, 416.920(d), 416.925, 416.926).) In reaching this conclusion, the ALJ first

                                  26   considered listing 1.02, noting that Plaintiff’s record “does not reflect that the claimant is unable to

                                  27   ambulate effectively or perform fine and gross movements effectively, as required under 1.02.”

                                  28   (AR 19.) The ALJ then considered listing 1.04, noting that “diagnostic imaging within the record
                                                                                          7
                                   1   does not demonstrate nerve root compression, spinal arachnoiditis, or lumbar spinal stenosis

                                   2   resulting in pseudoclaudication that rises to the level of severity required by 1.04” (Id.) The ALJ

                                   3   then considered listing 5.05, noting that Plaintiff does not satisfy “any of the laboratory or

                                   4   diagnostic requirement 5.05, she has required no transfusions, and there is no sign that she has end

                                   5   stage liver disease.” (Id.) Finally, in considering Plaintiff’s mental impairments, the ALJ

                                   6   determined that “[t]he severity of the claimant’s mental impairments . . . do not meet or medically

                                   7   equal the criteria of listing 12.04 (Depressive, Bipolar and Related Disorders), 12.06 (Anxiety and

                                   8   Obsessive-Compulsive Disorders), and 12.15 (Trauma- and Stressor-Related Disorders).” (Id.)

                                   9   The ALJ noted that none of Plaintiff’s mental impairments caused her extreme limitations in

                                  10   “understanding, remembering, or applying information; interacting with others; concentrating,

                                  11   persisting, or maintaining pace; or adapting or managing themselves.” (Id.) The ALJ also found

                                  12   that, “there is a general lack of consistent and noteworthy abnormalities in the claimant’s mental
Northern District of California
 United States District Court




                                  13   status examinations.” (Id.) Based on these findings, the ALJ determined that Plaintiff has no

                                  14   more than “mild limitations” due to her mental impairments. (AR 19-21.)

                                  15          In between steps three and four, the ALJ considered Plaintiff’s RFC and concluded that

                                  16   Plaintiff retained the RFC to perform light work as defined in 20 CFR 404.1567(b) and

                                  17   416.967(b), with the following limitations:

                                  18                  She is able to lift and carry ten pounds frequently and twenty pounds
                                                      occasionally; she is able to sit for six to eight hours of an eight hour
                                  19                  workday; she is able to stand and/or walk for six to eight hours of an
                                                      eight hour workday; she is limited to frequent climbing of ramps and
                                  20                  stairs; she is precluded from climbing of ladders, ropes, and scaffolds;
                                                      she is limited to frequent balancing, stooping, kneeling, crouching,
                                  21                  and crawling; and she should avoid concentrated exposure to extreme
                                                      cold and wetness.
                                  22

                                  23   (AR 21.)

                                  24          The ALJ found that Plaintiff’s “medically determinable impairments could reasonably be

                                  25   expected to cause the alleged symptoms; however, the claimant’s statements concerning the

                                  26   intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

                                  27   medical evidence and other evidence in the record for the reasons explained in this decision.” (AR

                                  28   22.) The ALJ noted a letter from Dr. Kanchan Basi at The Permanente Medical Group, Inc., in
                                                                                          8
                                   1   which Dr. Basi referenced X-rays from February 2014. (AR 429.) The ALJ found this evidence

                                   2   to be inconsistent with Plaintiff’s allegations of the severity of her limitations at that time. (Id.)

                                   3   The letter noted “only . . . early signs of arthritic changes with minimal vertebrae out of place.”

                                   4   (Id.) Further, the ALJ found that musculoskeletal abnormalities were not apparent in June 2014.

                                   5   (AR 22.) The ALJ concluded that “[s]uch findings, or lack thereof, are inconsistent with the

                                   6   claimant’s allegations of becoming substantially limited around the time of her alleged onset

                                   7   date.” (Id.) Regarding Plaintiff’s alleged mental impairments, the ALJ noted that Plaintiff works

                                   8   on her computer for 2 hours a day, which appeared to be inconsistent with her alleged mental

                                   9   impairments. (AR 26.) In addition, the ALJ found that Plaintiff’s treatment records suggested

                                  10   that she stopped working due to being fired for a DUI, rather than a physical or mental

                                  11   impairment. (Id.)

                                  12           As for the medical opinion evidence, the ALJ afforded considerable weight to the
Northern District of California
 United States District Court




                                  13   orthopedic consultative examiner’s opinion, who found that Plaintiff could perform work at the

                                  14   light level, with occasional postural limitations and limited exposure to cold and damp

                                  15   environments, because the record as a whole supported this opinion. (AR 27.) The ALJ assigned

                                  16   “[c]onsiderable weight to the State agency psychological consultants, who found no severe

                                  17   psychological impairments.” (Id.) The ALJ found that the consultants’ opinions were consistent

                                  18   in that the record did not support Plaintiff having “chronic significant mental abnormalities or

                                  19   indicate that [Plaintiff] requires invasive psychiatric treatment.” (Id.) The ALJ next afforded

                                  20   “[p]artial weight . . . to the opinions of the State agency medical consultants,” who found Plaintiff

                                  21   capable of a medium exertional level and occasional ladder climbing, because “such a

                                  22   determination is consistent with the record as a whole, including the finding of the consultative

                                  23   examiner.” (AR 27.) The ALJ afforded “[p]artial weight . . . to the opinion of the psychological

                                  24   consultative examiner [Dr. Pingitore]” because, like the State agency psychological consultants,

                                  25   Dr. Pingitore found plaintiff’s mental impairments to be non-severe, and found that Plaintiff was

                                  26   not limited by social deficits. (AR 28.) The ALJ assigned “[l]ittle weight . . . to the opinion of

                                  27   Elizabeth Azwal [sic] F.N.P.C.,” because “Ms. Azwal [sic] is not an ‘acceptable medical source’

                                  28   as defined by 20 CFR 404.1513, 416.913, and SSR 06-03p.” (Id.)
                                                                                           9
                                   1          As to the Third-Party statement from Plaintiff’s daughter, the ALJ gave it “full

                                   2   consideration” and noted that it supported the various impairments alleged by Plaintiff. (Id.) The

                                   3   ALJ concluded however that the “lay opinions therein do not amount to evidence that would

                                   4   change the determinations made in this decision according to SSA Regulations.” (Id.)

                                   5          At step four, the ALJ cited the VE’s testimony that a hypothetical claimant with Plaintiff’s

                                   6   RFC could perform Plaintiff’s past relevant work as a check cashier, cashier, and an accounting

                                   7   clerk, (AR 29), and work as a photocopy machine operator, housekeeping cleaner, and laundry

                                   8   press operator, (AR 30). The ALJ “conclude[d] that, considering the claimant’s age, education,

                                   9   work experience, and residual functional capacity, the claimant is capable of making a successful

                                  10   adjustment to other work that exists in significant numbers in the national economy.” (AR 31.)

                                  11   Thus, the ALJ did not reach step five and determined that Plaintiff “has not been under a

                                  12   disability, defined in the Social Security Act, from February 1, 2014, through the date of this
Northern District of California
 United States District Court




                                  13   decision.” (Id. (citing 20 CFR 404.1520(f) and 416.920(f)).)

                                  14                                              DISCUSSION

                                  15          Plaintiff contends that the ALJ committed two errors: (1) the ALJ did not provide clear and

                                  16   convincing reasons for rejecting Plaintiff’s testimony regarding the “severity and frequency of her

                                  17   symptoms and the side effects of her treatment”; and (2) the ALJ failed to provide a “germane

                                  18   reason” for rejecting the lay testimony of Mr. Kolber and Plaintiff’s daughter. (Dkt. No. 18 at 13.)

                                  19   The Court addresses each argument in turn and concludes that the ALJ’s decision is free of

                                  20   reversable error.

                                  21   I.     Credibility Determination

                                  22          A. Legal Standard

                                  23          To “determine whether a claimant’s testimony regarding subjective pain or symptoms is

                                  24   credible,” an ALJ must use a “two-step analysis.” Garrison, 759 F.3d at 1014. “First, the ALJ

                                  25   must determine whether the claimant has presented objective medical evidence of an underlying

                                  26   impairment which could reasonably be expected to produce the pain or other symptoms

                                  27   alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal quotation marks

                                  28   and citation omitted). “Second, if the claimant meets this first test, and there is no evidence of
                                                                                         10
                                   1   malingering, the ALJ can reject the claimant’s testimony about the severity of her symptoms only

                                   2   by offering specific, clear and convincing reasons for doing so.” Id. (internal quotation marks and

                                   3   citation omitted).

                                   4          “The clear and convincing standard is the most demanding required in Social Security

                                   5   cases.” Moore v. Comm’r of Soc. Sec., 278 F.3d 920, 924 (9th Cir. 2002). Thus, “general findings

                                   6   are an insufficient basis to support an adverse credibility determination.” Holohan, 246 F.3d at

                                   7   1208. The ALJ must instead “state which pain testimony is not credible and what evidence

                                   8   suggests the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).

                                   9   “If the ALJ’s credibility finding is supported by substantial evidence in the record, [courts] may

                                  10   not engage in second-guessing.” See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

                                  11          B. The ALJ’s Analysis

                                  12          Applying the two-step analysis, the ALJ first found that Plaintiff’s “medically
Northern District of California
 United States District Court




                                  13   determinable impairments could reasonably be expected to cause the alleged symptoms.” (AR

                                  14   22.) Because Plaintiff met the first part of the test, the ALJ must provide “specific, clear and

                                  15   convincing reasons” for rejecting Plaintiff’s testimony regarding the severity of her symptoms, or

                                  16   else find evidence of malingering. Lingenfelter, 504 F.3d at 1036. Here, the ALJ’s decision meets

                                  17   the “clear and convincing” standard.

                                  18          The ALJ determined, in pertinent part:

                                  19                  The longitudinal treatment as well as the objective and observational
                                                      findings documented within the record are generally inconsistent with
                                  20                  the extreme limitations alleged by [Plaintiff]. While [Plaintiff] has
                                                      undergone treatment, it has not been of the frequent and invasive
                                  21                  nature that is generally associated with the extreme limitations
                                                      alleged. Likewise, the objective and observational findings contained
                                  22                  within the examination and treatment notes are reflective of an
                                                      individual limited to no greater extent than [the RFC].
                                  23

                                  24   (AR 22.) To support her determination the ALJ cited specific records regarding: (1) Plaintiff’s

                                  25   treatment history and the objective medical and observational findings in relation to her alleged

                                  26   functional limitations; (2) inconsistencies between “signs of substance abuse and dependence in

                                  27   the record” and Plaintiff’s report of same to treatment providers; (3) Plaintiff’s activities of daily

                                  28   living; and (4) inconsistencies between the record and Plaintiff’s testimony regarding her reason
                                                                                         11
                                   1   for leaving work in 2014. (See AR 22-26.)

                                   2          First, the ALJ discussed Plaintiff’s treatment records in relation to her “musculoskeletal

                                   3   conditions and overall pain” in chronological order. (AR 22-24.) The ALJ cited specific

                                   4   treatment records and examination reports from June 2014 through April 2017 and addressed

                                   5   inconsistencies between Plaintiff’s subjective complaints of pain and limitation and the objective

                                   6   and observational findings contained therein. (Id.) The ALJ further cited specific treatment

                                   7   records where Plaintiff’s medical providers recommended non-invasive, conservative treatment

                                   8   including “directions that [Plaintiff] should engage in increased activity, which would not be

                                   9   expected if her treating sources believed her to be limited to the extreme extent she alleges.” (AR

                                  10   23 (citing among others AR 658 (December 2015 treatment record)).)

                                  11          The ALJ next discussed Plaintiff’s mental health treatment records in chronological order

                                  12   and again cited specific instances that conflict with Plaintiff’s self-reported limitations. (AR 24-
Northern District of California
 United States District Court




                                  13   26.) In particular, the ALJ cited specific instances where Plaintiff’s mental health status was

                                  14   found to be “essentially normal” at the time of treatment or not reflective of “noteworthy

                                  15   abnormalities” that would restrict Plaintiff’s functioning beyond the RFC. (AR 25-26.) Where

                                  16   the record did show evidence of mental impairment, the ALJ acknowledged it, noting that “[t]he

                                  17   mental status finding from the claimant’s pain treatment continued to suggest some issues with

                                  18   mood, affect, disconnected thought content, and decreased concentration”; however, the ALJ

                                  19   found that the impairments were “not consistently documented, and the findings did not appear to

                                  20   be biased [sic] upon any in-depth evaluation.” (AR 26.) The ALJ found that while “the record is

                                  21   not generally reflective of limiting mental conditions . . . out of an abundance of caution, the

                                  22   [ALJ] did consider the claimant’s ability to perform work if she were limited by her mental

                                  23   conditions.” (AR 18.) Further, the ALJ determined that if Plaintiff “were limited [by her mental

                                  24   condition], she would be limited to no greater extent than simple, repetitive task, which [as noted

                                  25   in the decision], would not affect her capacity to perform other work.” (AR 25.)

                                  26          The ALJ then briefly addressed inconsistencies between Plaintiff’s reported substance

                                  27   abuse and the medical treatment records. The ALJ noted that Plaintiff’s “suggestions of being

                                  28   clean and sober since November 2014” (AR 26 (citing AR 403 (September 2015 consultative
                                                                                         12
                                   1   examination with Dr. Pingitore))) were inconsistent with the record, which indicated that Plaintiff

                                   2   “violat[ed] her pain management agreement and test[ed] positive on a drug abuse panel (id. (citing

                                   3   AR 443 (January 2016 treatment record indicating that Plaintiff “violated pain agreement last

                                   4   year”) & 5852 (June 2016 treatment record indicating that Plaintiff tested “positive for opiates and

                                   5   hydrocodone” and including diagnosis of “[o]pioid dependence”))). The ALJ found that “[s]uch

                                   6   inconsistencies in reporting are not supportive of her subjective complaints.” (Id.) Generally, such

                                   7   evidence can constitute a specific, clear and convincing reason for discounting Plaintiff’s

                                   8   testimony. See Thomas, 278 F.3d at 959 (finding no legal error where ALJ based adverse

                                   9   credibility determination in part on plaintiff’s “conflicting information about her drug and alcohol

                                  10   usage”). Here, however, it is not “clear and convincing” that the cited records bear on Plaintiff’s

                                  11   credibility because Plaintiff made the statement to Dr. Pingitore in September 2015, and the cited

                                  12   January 2016 treatment record noting Plaintiff’s “violat[ion] of her pain agreement” states only
Northern District of California
 United States District Court




                                  13   that the violation occurred “last year.” (See AR 403, 443.) In other words, Plaintiff’s statement to

                                  14   Dr. Pingitore could have been true at the time she made it. As such, the Court agrees with

                                  15   Plaintiff that the ALJ could not rely on the cited evidence regarding Plaintiff’s substance abuse

                                  16   history in making the credibility determination. (See Dkt. No. 18 at 17-18 (citing AR 26).)

                                  17          The ALJ also discussed Plaintiff’s self-reported activities of daily living and found that

                                  18   “those too are reflective of much more intact functioning than alleged,” citing specific examples

                                  19   that conflicted with the physical and mental limitations alleged. (AR 26 (citing AR 276

                                  20   (Plaintiff’s function report stating that she cares for her “significant other” by “cook[ing],

                                  21   wash[ing] dishes, vacuum[ing], [doing] laundry, [and] mak[ing] his lunch for work the next day”)

                                  22   & 408 (September 2015 consultative examination report in which Plaintiff reported “She is able to

                                  23   do whatever cooking is required. She is able to do the household chores, vacuuming and mopping

                                  24   and taking care of the apartment.”)).) Such evidence is properly considered in discrediting

                                  25   Plaintiff’s credibility. See Thomas, 278 F.3d at 959 (“The ALJ also found that [the plaintiff] was

                                  26

                                  27

                                  28
                                       2
                                        The ALJ’s decision cites “Ex 14F/80,” however, as Plaintiff notes, that citation appears to be in
                                       error and the relevant document is found at AR 585. (See Dkt. No. 18 at 18 n.1.)
                                                                                      13
                                   1   able to perform various household chores such as cooking, laundry, washing dishes, and

                                   2   shopping.”).

                                   3          Finally, the ALJ noted that “the record reflects that [Plaintiff] was removed from her work

                                   4   due to receiving a DUI[,] not because she was physically or mentally incapable of such work.”

                                   5   (AR 26 (citing AR 403 (containing Plaintiff’s statement to Psychologist David Pingitore that she

                                   6   had been “relieved from duty due to her DUI” in January 2014)).) The ALJ found that the

                                   7   inconsistency between the record and Plaintiff’s testimony regarding her reason for leaving work

                                   8   in 2014 “suggests that it was no her impairments preventing her from engaging in work.” (Id.)

                                   9   The ALJ did not err in considering that inconsistency as evidence regarding Plaintiff’s credibility.

                                  10   See Thomas, 278 F.3d at 959 (finding “the ALJ’s negative conclusions about [the plaintiff’s]

                                  11   veracity” supported where ALJ found the plaintiff’s “lack of candor” in other regards “carries over

                                  12   to her description of physical pain”).
Northern District of California
 United States District Court




                                  13          In sum, the ALJ’s credibility determination satisfies the clear and convincing standard

                                  14   based on her discussion of Plaintiff’s alleged pain and functional limitations and the specific,

                                  15   substantial evidence that detracts from the credibility of Plaintiff’s testimony. See Dodrill, 12

                                  16   F.3d at 918 (noting that to satisfy the “clear and convincing” standard, the ALJ must “state which

                                  17   pain testimony is not credible and what evidence suggests the complaints are not credible”); see

                                  18   also Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1103 (9th Cir. 2014) (noting the “ALJ’s

                                  19   responsibility to provide a discussion of the evidence and the reason or reasons upon which his

                                  20   adverse [credibility] determination is based.”). The Court is neither required nor permitted to

                                  21   reweigh the evidence and substitute its conclusion for that of the ALJ. See Gutierrez v. Comm’r of

                                  22   Soc. Sec., 740 F.3d 519, 523 (9th Cir. 2014) (noting that if the record “can reasonably support

                                  23   either affirming or reversing, the reviewing court may not substitute its judgment for that of the

                                  24   Commissioner”) (internal quotation marks and citation omitted). Accordingly, the Court

                                  25   concludes that the ALJ did not err in evaluating Plaintiff’s testimony regarding the pain and

                                  26   functional limitations caused by her conditions.

                                  27          Plaintiff’s arguments to the contrary are unavailing. First, Plaintiff asserts that the ALJ

                                  28   improperly relied only on a lack of objective medical findings in discrediting Plaintiff’s subjective
                                                                                          14
                                   1   testimony regarding her symptoms. (Dkt. No. 18 at 14-15.) Not so. As previously discussed, the

                                   2   ALJ also discussed inconsistencies in the record regarding Plaintiff’s reported daily activities and

                                   3   her testimony regarding same, and inconsistencies regarding Plaintiff’s stated reason for leaving

                                   4   work in 2014. Thus, the ALJ’s credibility determination did not solely rely on objective medical

                                   5   evidence. Further, the ALJ’s discussion of Plaintiff’s longitudinal treatment history did not solely

                                   6   discuss the objective findings in the record. In certain instances, the ALJ also noted the

                                   7   examiner’s observations and Plaintiff’s own reported functioning. (See AR 23 (noting that during

                                   8   examination in September 2015, Plaintiff “set forth that she was able to engage in most day-to-day

                                   9   activities, which is not suggestive of substantial limitations,” and further noting the examiner’s

                                  10   observations demonstrating “generally intact functioning”) (citing AR 408-09); see also AR 24

                                  11   (noting that Plaintiff denied “musculoskeletal and neurological issues” during treatment in

                                  12   November 2016, which was consistent with the examiner’s findings) (citing AR 481).) Thus, the
Northern District of California
 United States District Court




                                  13   ALJ did not impermissibly discredit Plaintiff’s testimony “based solely on a lack of objective

                                  14   medical evidence to fully corroborate the alleged severity of pain.” See Bunnell v. Sullivan, 947

                                  15   F.2d 341, 345 (9th Cir. 1991) (emphasis added).

                                  16          Second, Plaintiff argues that the ALJ improperly found that Plaintiff’s symptoms are

                                  17   “controlled” by medication. (Dkt. No. 18 at 15.) The ALJ noted, however, that “there were . . .

                                  18   signs that the claimant’s pain was controllable with her medication, which would not be expected

                                  19   of an individual who is so affected by her conditions and pain that she is precluded from

                                  20   working.” (AR 23 (citing AR 385 (August 2015 treatment report noting that “Pt reports pain meds

                                  21   help with pain which she says is high but a controllable level”)).) Thus, the ALJ did not conclude

                                  22   that Plaintiff’s pain was “controlled” by medication. The ALJ instead cited the record to support

                                  23   her credibility determination regarding Plaintiff’s testimony on the debilitating effect of her pain

                                  24   symptoms. In other words, it was not the sole basis for the ALJ’s credibility determination but

                                  25   instead cited as another inconsistency between Plaintiff’s testimony and the record.

                                  26          Third, Plaintiff argues that the ALJ erred in characterizing Plaintiff’s treatment as

                                  27   “conservative” and discrediting her subjective testimony on that basis. (Dkt. No 18 at 15.) In

                                  28   support of her determination, however, the ALJ cited multiple instances in Plaintiff’s treatment
                                                                                         15
                                   1   records showing that Plaintiff was advised to increase routine physical activity or otherwise

                                   2   exercise, (AR 23-24 (citing among others AR 394, 608, 658, 672, 678, 685, 693, 695, 697, 699)),

                                   3   and was assigned only noninvasive, conservative treatment options, (id. (citing among others AR

                                   4   394, 458, 482, 166, 170, 174, 181, 187-93, 15F/2-3, )). Thus, because the ALJ’s finding regarding

                                   5   Plaintiff’s conservative treatment regimen is supported by substantial evidence of record the Court

                                   6   cannot second-guess that finding. See Thomas, 278 F.3d at 959 (“If the ALJ’s credibility finding

                                   7   is supported by substantial evidence in the record, [courts] may not engage in second-guessing.”).

                                   8          Plaintiff counters that the ALJ erred in failing to consider the extensive treatment she has

                                   9   received for her symptoms, including “numerous doctor visits, several imaging studies done (AR

                                  10   397-8, 481, 490-1, 508), . . . treat[ment] with narcotic pain medications such as Norco, muscle

                                  11   relaxants, neuropathic pain medication and an injection (AR 366, 508), laser therapy (AR 679),

                                  12   physical therapy (AR 445), and regular chiropractic treatment (AR 508-510, 543), and was
Northern District of California
 United States District Court




                                  13   advised to reduce her physical activity to avoid further injury. (AR 367, 531).” (Dkt. No. 18 at

                                  14   16.) Again, however, in support of her determination that Plaintiff received “relatively

                                  15   conservative treatment,” the ALJ cites Plaintiff’s treatment records and points to specific instances

                                  16   where the treatment recommended is inconsistent with the severity of Plaintiff’s subjective

                                  17   complaints. (AR 22-24.) Further, none of the treatment records cited by Plaintiff conflict with the

                                  18   ALJ’s overall determination that the treatment was “relatively conservative.” The lone reference

                                  19   to an “injection” is contained in a May 12, 2015 treatment record, (see AR 366), and Plaintiff

                                  20   received noninvasive “cold laser” therapy on one occasion in November 2015, (see AR 679). That

                                  21   treatment does not render the ALJ’s determination fatally flawed. See Gutierrez, 740 F.3d at 523

                                  22   (noting that if the record “can reasonably support either affirming or reversing, the reviewing court

                                  23   may not substitute its judgment for that of the Commissioner”) (internal quotation marks and

                                  24   citation omitted).

                                  25          Fourth, Plaintiff argues that the ALJ erred in discrediting Plaintiff’s credibility regarding

                                  26   her alleged mental health impairments “based on an alleged lack of mental health treatment or

                                  27   hospitalizations for her condition” because the Commissioner failed to develop the record. (Dkt.

                                  28   No. 18 at 16 (citing among others Armstrong v. Comm’r of Soc. Sec., 160 F.3d 587, 589 (9th Cir.
                                                                                        16
                                   1   1998) (“Although [the plaintiff] has the burden of proof, the ALJ has a duty to assist in developing

                                   2   the record.”)).) Plaintiff asserts that several records were not obtained despite being “mentioned”

                                   3   by Plaintiff “during her application process”; specifically, records from therapist Tena Williams,

                                   4   Familias Unidas, and records from a hospitalization at Doctors’ Medical Center in San Pablo.

                                   5   (Dkt. No. 18 at 16.) Defendant counters that Plaintiff has waived this argument because the ALJ

                                   6   “specifically asked Plaintiff, through counsel, if she had an opportunity to review the record and if

                                   7   any new exhibits needed to be offered into evidence, Plaintiff unequivocally responded, ‘[t]he

                                   8   record is complete.’” (Dkt. No. 19 at 8 (quoting AR 39).) The Court agrees that Plaintiff’s failure

                                   9   to raise this issue at her hearing before the ALJ waives the argument here. See Meanel v. Apfel,

                                  10   172 F.3d 1111, 1115 (9th Cir. 1999) (“We now hold that, at least when claimants are represented

                                  11   by counsel, they must raise all issues and evidence at their administrative hearings in order to

                                  12   preserve them on appeal.”). The Court notes that Plaintiff’s reply brief did not reassert this
Northern District of California
 United States District Court




                                  13   argument. (See generally Dkt. No. 20.)

                                  14          Fifth, Plaintiff argues that the ALJ erred by relying on the examination report of

                                  15   consultative orthopedist Dr. Van Kirk in discrediting Plaintiff’s testimony “because the

                                  16   examination was extremely brief” and the findings were not reflective of Plaintiff’s symptoms,

                                  17   which wax and wane. (Dkt. No. 18 at 16.) Plaintiff’s argument is unpersuasive, however, because

                                  18   Dr. Van Kirk’s examination was but one of multiple treatment notes and examination reports the

                                  19   ALJ specifically cited in her credibility determination.

                                  20          Sixth, Plaintiff argues that the ALJ erred by relying on Plaintiff’s reported activities of

                                  21   daily living because the ALJ “ignore[d] the context of [Plaintiff’s] statements.” Not so. In

                                  22   discussing Plaintiff’s reported activities, the ALJ noted that Plaintff “states that she helps care for

                                  23   her significant other,” and “[g]enerally, the ability to care for another is suggestive of one’s ability

                                  24   to care for herself.” (AR 20 (citing AR 276 (Plaintiff’s function report)).) Further, the ALJ noted

                                  25   that Plaintiff “is able to prepare meals, do the laundry with some assistance, clean the kitchen,

                                  26   clean most parts of the bathroom, vacuum, use public transportation, go out alone, shop in stores,

                                  27   count change, and handle a savings account. This is demonstrative of generally intact day-to-day

                                  28   functioning.” (Id. (citing AR 276-78).) The ALJ further addressed Plaintiff’s activities of daily
                                                                                          17
                                   1   living elsewhere in her decision, noting that Plaintiff’s function report “essentially indicated that

                                   2   she does many household chores for both herself and her significant other,” which “would not be

                                   3   expected of an individual limited to the extreme extent alleged; rather, this is indicative of an

                                   4   individual who remains functionally intact for the most part.” (AR 26 (citing AR 276).) The cited

                                   5   sections of Plaintiff’s function report track the ALJ’s characterization. (See AR 276-78.) The

                                   6   function report also states that Plaintiff “walk[s] around the apartment complex with [her]

                                   7   significant other on [the] weekend,” and walks by herself during the week. (AR 279.) Plaintiff

                                   8   reported going out to eat and shopping with others at least once a week. (Id.) The ALJ also cited

                                   9   the September 2015 consultative examination report, noting that:

                                  10                  [Plaintiff] informed the consultative examiner that she is able to do
                                                      the household chores required to take care of an apartment. (Ex 7F/1).
                                  11                  In addition, the claimant stated that she does computer work for 2
                                                      hours a day, which seems inconsistent with allegations of substantial
                                  12                  mental limitations. (Ex 7F/1).
Northern District of California
 United States District Court




                                  13   (AR 26 (citing AR 408).) The September 2015 examination report’s “activities of daily living”

                                  14   section supports the ALJ’s determination, stating, in its entirety:

                                  15                  [Plaintiff] lives in an apartment with her boyfriend. She is able to do
                                                      whatever cooking is required. She is able to do the household chores,
                                  16                  vacuuming and mopping and taking care of the apartment. What she
                                                      is able to do on a regular basis is as follows: She gets up in the
                                  17                  morning, takes a shower and has some breakfast. She does not have
                                                      a driver’s license. Her boyfriend drove her to the clinic today. She
                                  18                  does not take walks or ride a bicycle. She watches TV about six hours
                                                      a day. She does computer work about two hours a day. She reads
                                  19                  about two hours a day. Hobbies that she used to love but can no
                                                      longer [do] include working out at the gym.
                                  20

                                  21   (AR 408.) Again, the cited evidence supports the ALJ’s characterization. Thus, the ALJ did not

                                  22   err in relying on Plaintiff’s activities of daily limiting in discrediting her symptom testimony

                                  23   because the ALJ’s finding is “properly supported by the record, and sufficiently specific.” See

                                  24   Thomas, 278 F.3d at 958.

                                  25          Finally, Plaintiff argues that the ALJ erred in citing Plaintiff’s substance abuse and DUI in

                                  26   2014 to discredit her testimony. (Dkt. No. 18 at 17 (citing AR 26).) As previously discussed, the

                                  27   Court agrees that the cited evidence regarding Plaintiff’s substance abuse history does not support

                                  28   the ALJ’s credibility determination. However, the ALJ’s finding regarding the DUI does support
                                                                                         18
                                   1   her credibility determination. Plaintiff testified that she stopped working in February 2014 due to

                                   2   lower back pain. (AR 49-50.) The ALJ noted, however, that “the record reflects that [Plaintiff]

                                   3   was removed from her work due to receiving a DUI[,] not because she was physically or mentally

                                   4   incapable of such work.” (AR 26 (citing AR 403 (containing Plaintiff’s statement to Psychologist

                                   5   David Pingitore that she had been “relieved from duty due to her DUI” in January 2014)).) The

                                   6   ALJ found that the record was thus “inconsistent with [Plaintiff’s] allegations and suggests that it

                                   7   was not her impairments preventing her from engaging in work.” (AR 26.)

                                   8           Plaintiff counters that her DUI is not inconsistent with her testimony because Plaintiff

                                   9   “stated that her drinking was often a response to increased levels of pain and the symptoms of her

                                  10   PTSD.” (Dkt. No. 18 at 18.) Plaintiff misses the ALJ’s point, however. The ALJ did not cite

                                  11   Plaintiff’s alcohol use and DUI as general evidence that discredits her credibility; instead, the ALJ

                                  12   cited the inconsistency in Plaintiff’s testimony regarding her reason for leaving work in February
Northern District of California
 United States District Court




                                  13   2014 and her firing in January 2014 due to a DUI. The record supports the ALJ’s finding

                                  14   regarding that inconsistency.

                                  15                                                       ***

                                  16           Because the ALJ provided clear and convincing reasons for discrediting Plaintiff’s

                                  17   testimony regarding the pain and functional limitations caused by her conditions, the ALJ’s

                                  18   credibility determination is free of legal error.

                                  19   II.     Failure to Credit Lay Testimony

                                  20           A. Legal Standard

                                  21           An ALJ’s failure to consider lay testimony constitutes harmless error if the testimony

                                  22   contains no alleged limitations beyond those alleged by the plaintiff and the ALJ discredits the

                                  23   plaintiff’s testimony based on clear and convincing evidence. Molina, 674 F.3d at 1116-17, 1122

                                  24   (noting that the “ALJ’s failure to discuss the [third parties’] testimony would have been harmless

                                  25   if the ALJ had provided legally sufficient reasons for rejecting the claimant’s own testimony”).

                                  26   Thus, “if an ALJ has provided well-supported grounds for rejecting testimony regarding specified

                                  27   limitations,” a district court “cannot ignore the ALJ’s reasoning and reverse the agency merely

                                  28
                                                                                           19
                                   1   because the ALJ did not expressly discredit each witness who described the same limitations.” Id.

                                   2   at 1121.

                                   3          B. The ALJ did not err in her treatment of the third-party testimony

                                   4          Plaintiff argues that the ALJ’s failure to consider the testimony of live-in partner, Mr.

                                   5   Kolber, constitutes reversible error. (Dkt. No. 18 at 19.) Plaintiff further alleges that the ALJ did

                                   6   not assign proper weight to the testimony of Plaintiff’s daughter, Ms. Chavez. (Dkt. No. 18 at 19.)

                                   7   The Court disagrees on both scores. To the extent the ALJ erred in not discussing Mr. Kolber’s

                                   8   testimony or assigning adequate weight to Ms. Chavez’s report, the errors were harmless because

                                   9   the ALJ provided sufficient reasons for discrediting Plaintiff’s subjective complaints describing

                                  10   the same limitations.

                                  11          Mr. Kolber’s testimony at the hearing did not expand on Plaintiff’s allegations of pain and

                                  12   limited functioning. Mr. Kolber testified that Plaintiff cannot sit for more than five to 10 minutes
Northern District of California
 United States District Court




                                  13   at a time, and that Plaintiff cannot stand for more than five to 10 minutes at a time. (AR 72.)

                                  14   These statements are consistent with Plaintiff’s hearing testimony. (See AR 55-56 (describing

                                  15   how long Plaintiff can walk, sit, and perform cleaning activities in her apartment.).) Mr. Kolber

                                  16   further testified that Plaintiff has difficulty attempting to clean their apartment. The limitations

                                  17   noted by Mr. Kolber track those asserted by Plaintiff. Thus, the ALJ’s failure to discuss Mr.

                                  18   Kolber’s testimony does not constitute reversible error. See Molina, 674 F.3d at 1116-17, 1121-

                                  19   22.

                                  20          Plaintiff further alleges that the ALJ did not assign proper weight to the testimony of

                                  21   Plaintiff’s daughter, Ms. Chavez. (Dkt. No. 18 at 19.) As previously discussed, the ALJ

                                  22   “reviewed and [gave] full consideration” to Ms. Chavez’s report, but determined that “the lay

                                  23   opinions therein do not amount to evidence that would change the determinations made in this

                                  24   decision according to SSA Regulations.” (AR 28.) Plaintiff argues that this “statement does not

                                  25   even amount to a ‘germane’ reason as it does not provide enough specificity to even allow for

                                  26   review.” (Dkt. No. 18 at 20.) The Court disagrees.

                                  27          The limitations noted in Ms. Chavez’s RFC report track Plaintiff’s testimony, stating that

                                  28   “[Plaintiff] can’t lift more than 10 pounds. Walking up and down stairs is hard and painful. Her
                                                                                         20
                                   1   anxiety & depression makes it hard for her to be around a large number of people.” (AR 247.)

                                   2   Ms. Chavez also noted that Plaintiff sometimes has difficulty with household chores. (AR 249.)

                                   3   Again, these allegations do not set forth greater limitations than Plainitff’s own subjective

                                   4   testimony; thus, any error in the ALJ’s treatment of Ms. Chavez’s statement is harmless. See

                                   5   Molina, 674 F.3d at 1116-17, 1121-22.

                                   6                                         CONCLUSION

                                   7          For the reasons set forth above, the Court DENIES Plaintiff’s motion for summary

                                   8   judgment and GRANTS Defendant’s cross-motion.

                                   9          This Order disposes of Docket Nos. 18 and 19.

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 27, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     JACQUELINE SCOTT CORLEY
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        21
